Citation Nr: 1008213	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected degenerative joint 
disease of the right knee, status-post partial lateral 
meniscectomy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to May 
1994, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which granted service connection for 
degenerative joint disease of the right knee, status-post 
partial lateral meniscectomy, and assigned a 10 percent 
rating for such disability, effective November 18, 1999.  The 
Veteran disagreed with such rating and subsequently perfected 
an appeal.   

In a June 2009 rating decision, the RO granted a temporary 
total rating for the Veteran's right knee disability from 
December 18, 2008, to January 31, 2009, based on surgical or 
other treatment necessitating convalescence, and assigned a 
10 percent rating beginning February 1, 2009.  The RO also 
denied temporary total rating claims for arthroscopies of the 
right knee performed on December 16, 1999, March 15, 2001, 
and March 20, 2003.  See June 2009 Rating Decision.  The 
Veteran has not yet disagreed with such decision denying 
temporary total rating claims for arthroscopies of the right 
knee performed on December 16, 1999, March 15, 2001, and 
March 20, 2003.  As such, the temporary total rating claims 
for arthroscopies of the right knee performed on December 16, 
1999, March 15, 2001, and March 20, 2003, are not currently 
before the Board.  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks an increased initial rating in excess of 10 
percent disabling for his service-connected degenerative 
joint disease of the right knee, status-post partial lateral 
meniscectomy, disability.  Based on review of the record, the 
Board finds that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the "joints" in July 2008, and the 
record contains subsequent statements from the Veteran to the 
effect that his right knee disability has worsened.  Thus, 
the Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
Veteran's service-connected right knee disability.  VA's duty 
to assist includes providing a thorough and comprehensive 
medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of a veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's most recent VA examination is not 
necessarily stale in this case, the Veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  See November 2009 Board Video Hearing 
Transcript.  Review of the July 2008 VA Joints Examination 
Report also reveals that the examiner relied on a January 
2005 Right Knee X-Ray Report, which revealed only minimal 
degenerative changes of the right knee.  The Veteran requests 
a more contemporaneous x-ray and/or MRI study of the right 
knee that may reveal increased degenerative changes of his 
right knee to establish his claim.  See "Appeal to the 
Board," VA Form 9, received July 2007; November 2009 Board 
Video Hearing Transcript.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the Veteran's disability, the Board 
believes that an examination is necessary.  

Further, during the pendency of this appeal, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered 
in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his right knee disability, 
beginning February 2009.  The Veteran 
should be allowed the opportunity to 
submit these records himself or to 
provide VA authorization to obtain any 
records so identified.  Any additional 
medical records so obtained should be 
associated with the Veteran's VA claims 
folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  

2.  After completion of the above-
requested development, the Veteran should 
be afforded a VA "joints" examination 
to determine the current nature and 
severity level of his service-connected 
right knee disability. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including current 
x-ray and MRI studies, deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

Specifically, the examiner is requested 
to note: (a) whether the Veteran 
demonstrates favorable ankylosis of the 
right knee in full extension, in slight 
flexion between 0 degrees and 10 degrees, 
in flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; (b) whether the Veteran 
demonstrates any slight, moderate, or 
severe recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; (c) whether the 
Veteran demonstrates semilunar, 
dislocated cartilage, with frequent 
episodes of "locking," pain, and 
effusion into the joint under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258; and (d) 
whether the Veteran demonstrates malunion 
of the tibia and fibula with moderate or 
marked knee or ankle disability, or 
nonunion of the tibia and fibula, with 
loose motion, requiring a brace under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  
The examiner should also describe 
applicable ranges of right knee motion 
(flexion and extension) in terms of 
degrees.

The examiner is also requested to note 
whether the Veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his right knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial rating claim for degenerative 
joint disease of the right knee, status-
post partial lateral meniscectomy, taking 
into account any newly obtained evidence.  
All applicable laws and regulations 
should be considered, including 
consideration of Rice v. Shinseki, 22 
Vet. App. 447 (2009).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


